  Case 15-15500       Doc 82    Filed 03/07/19 Entered 03/07/19 16:36:04         Desc Main
                                  Document     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS

In re:                                     ) In proceedings under Chapter 13
                                           ) Honorable Pamela S. Hollis
John William Bovenzo,                      )
Susan Bovenzo,                             ) Case No. 15 B 15500
                           Debtors.        )

                                  NOTICE OF DEFAULT

         TO:    John William Bovenzo
                173 S. Palmer Drive
                Bolingbrook, IL 60490

                Susan Bovenzo
                173 S. Palmer Drive
                Bolingbrook, IL 60490

         RE:    TD Auto Account No. #xxx-xxxxxx8969
                2013 Jeep Wrangler, VIN: 1C4BJWDG1DL602250

       You have failed to maintain your payments to the Trustee, as required under 11 U.S.C.
§362 and your agreement with TD Auto. You must cure the delinquency within fourteen (14)
days from the date of this Notice and provide proof of the cure to the undersigned and your
attorney within fourteen (14) days from the date of this Notice.

               IF YOU FAIL TO PROVIDE PROOF THAT PLAN PAYMENTS
                    TO THE TRUSTEE ARE CURRENT AND FILE A
                   NOTICE OF CURE WITHIN FOURTEEN (14) DAYS,
                 THE AUTOMATIC STAY WILL TERMINATE WITHOUT
                    FURTHER NOTICE OR ORDER, AND TD AUTO
                     MAY REPOSSESS AND SELL YOUR VEHICLE


                                                   RIEZMAN BERGER, P.C.


                                                   By: /s/ Kathryn A. Klein
                                                       Kathryn A. Klein, #06199235
                                                       7700 Bonhomme, 7th Floor
                                                       St. Louis, Missouri 63105
                                                       (314) 727-0101
                                                       Attorneys for TD Auto
  Case 15-15500       Doc 82    Filed 03/07/19 Entered 03/07/19 16:36:04            Desc Main
                                  Document     Page 2 of 2



                                    PROOF OF SERVICE

       The undersigned states that I served the attached Notice of Default upon the parties
named below was served via electronic means for those available and otherwise by postage
prepaid, in the United States Mail, by first-class mail to the following, on the 7th day of March,
2019.


John William Bovenzo                                Debtor
173 S. Palmer Drive
Bolingbrook, IL 60490

Susan Bovenzo                                       Debtor
173 S. Palmer Drive
Bolingbrook, IL 60490

Charles L. Magerski                                 Attorney for Debtors
900 Jorie Boulevard, Ste. 150
Oak Brook, IL 60523

Glenn B. Stearns                                   Chapter 13 Trustee
801 Warrenville Road #650
Lisle, IL 60532

Office of U. S. Trustee
Dirksen Federal Court House
219 S. Dearborn St., Ste. 873
Chicago, IL 60604

                                                    /s/ Kathryn A. Klein
